Case 8:19-cv-01847-WFJ-CPT Document 36 Filed 06/11/20 Page 1 of 5 PageID 219




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

MARCELLUS M. MASON, JR.,

        Plaintiff,

vs.                                                Case No.: 8:19-cv-01847-02CPT

CENTRAL RESEARCH INC.,
EQUIFAX INC.,
TRANS UNION, LLC, and
EXPERIAN INFORMATION SOLUTIONS, INC.,

        Defendants.
                                               /

      ORDER GRANTING CENTRAL RESEARCH INC.’S UNOPPOSED
          MOTION FOR FINAL SUMMARY JUDGMENT

       The Court grants the unopposed motion for summary judgment, Dkt. 35,

filed by Defendant, Central Research Inc. (“Central Research”). Although the

Plaintiff has filed nothing in opposition to the Motion, and the Motion is verified,

the Court has reviewed the entire record in rendering this final summary

judgment.

       The complaint, Dkt. 1, is brought under the Fair Credit Reporting Act. 15

U.S.C. § 1681. Plaintiff alleges that Central Research is a “furnisher” of

consumer credit information. Dkt. 1 at 2. The gist of the complaint is that the

credit reporting bureaus listed an old student debt of Plaintiff improperly. Central

Research was alleged to have furnished this erroneous information. The claim
Case 8:19-cv-01847-WFJ-CPT Document 36 Filed 06/11/20 Page 2 of 5 PageID 220




against Central Research is set forth in Count III. Count III claims that Central

Research violated 15 U.S.C. § 1681s-2(b). This included failing to investigate the

credit dispute and failing to direct the credit reporting agencies to remove

inaccurate information. Dkt. 1 at 9–10.

      Sworn, uncontested testimony in this record, however, shows that Central

Research is a private collection agency whose business includes collecting federal

defaulted student loans pursuant to a federal student aid collections contract

entered into with the U.S. Department of Education. Further, pursuant to the

collections contract with the U.S. Department of Education, the Department of

Education, not the private collection agency such as Central Research, furnishes

information concerning defaulted student loans to the credit reporting agencies.

      The present record is uncontested that Central Research did not furnish any

information about Plaintiff’s defaulted student loan to the reporting agencies.

Defendant also asserts without contest that none of the pertinent credit reports

make any mention whatsoever of Central Research and instead reflect that U.S.

Department of Education furnished the information concerning Plaintiff’s

defaulted student loan. See Dkt. 35-1 at 2–4, 11–12; Dkt. 35-3 at 6, 27, 43.

      Under Rule 56, Federal Rules of Civil Procedure, “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R.
                                          2
Case 8:19-cv-01847-WFJ-CPT Document 36 Filed 06/11/20 Page 3 of 5 PageID 221




Civ. P. 56(a); see also Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th

Cir. 1996). An issue of fact is “genuine” only if “a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A fact is “material” if the fact could affect the outcome of the lawsuit

under the governing law. Id.

      The moving party bears the initial burden of identifying those portions of

the record demonstrating the lack of a genuinely disputed issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If met, the burden shifts to the

non-moving party to “come forward with specific facts showing that there is a

genuine issue for trial.” Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir.

2018) (citation omitted). To satisfy its burden, the non-moving party “must do

more than simply show that there is some metaphysical doubt as to the material

facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

(1986). The non-moving party must go beyond the pleadings and “identify

affirmative evidence” that creates a genuine dispute of material fact. Crawford-El

v. Britton, 523 U.S. 574, 600 (1998).

      Although a pro se complaint “is entitled to a less strict interpretation,” a pro

se plaintiff is not excused from meeting the “essential burden of establishing that

there is a genuine issue as to a fact material to his case.” Holifield v. Reno, 115

F.3d 1555, 1561 (11th Cir. 1997). “When a nonmoving party’s response consists
                                           3
Case 8:19-cv-01847-WFJ-CPT Document 36 Filed 06/11/20 Page 4 of 5 PageID 222




of nothing more than conclusory allegations, summary judgment is not only

proper but required.” Nawab v. Unifund CCR Partners, 553 F. App’x 856, 860

(11th Cir. 2013) (citing Morris v. Ross, 663 F.2d 1032, 1034 (11th Cir. 1981)).

Here, no response whatsoever was provided by the non-moving party. Rule 56

required a response as did the Local Rule and the case management order that

Plaintiff participated in.

       The Court considers the evidence and all inferences drawn therefrom in the

light most favorable to the non-moving party. See Skop v. City of Atlanta, 485

F.3d 1130, 1136 (11th Cir. 2007). However, “[t]here is no genuine issue for trial

unless the non-moving party establishes, through the record presented to the

court, that it is able to prove evidence sufficient for a jury to return a verdict in its

favor.” Cohen v. United Am. Bank of Cent. Fla., 83 F.3d 1347, 1349 (11th Cir.

1996) “With regard to issues on which the non-moving party bears the burden of

proof, the moving party need not support its motion with evidence negating the

opponent’s claim.” Id. (quoting Cox v. Adm’r U.S. Steel & Carnegie, 17 F.3d

1386, 1396 (11th Cir. 1994)).

       The uncontested record shows that Central Research did not violate §

1681s-2 of the Fair Credit Reporting Act because this section only imposes duties

on “furnishers of information” to credit reporting agencies and Central Research

did not furnish any such information. Accordingly, § 1681s-2 does not apply to
                                            4
Case 8:19-cv-01847-WFJ-CPT Document 36 Filed 06/11/20 Page 5 of 5 PageID 223




Central Research and there are no contested issues of fact otherwise.

      Final summary judgment is entered for Central Research on Count III, the

only count against it. The Clerk is directed to close the case.

      DONE AND ORDERED at Tampa, Florida, on June 11, 2020.

                                        /s/ William F. Jung
                                        WILLIAM F. JUNG
                                        UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
Plaintiff, pro se




                                           5
